JOHN A. FOGLEMAN, Justice, concurring. Although I have very serious reservations about the properiety of the submission of this complex litigation with its many issues, on some of which appellant bore the burden of proof and on some of which appellees had that burden, I must reluctantly concur. This is a matter in which the circuit judge has a very wide latitude of discretion. This is conceded by appellant, who also points out that this court will riot reverse the trial judge for failure to submit interrogatories unless there has been an abuse of discretion. This, of course, means that the discretion involved is a sound judicial discretion. But we have recognized that trial attorneys have a responsibility in the matter. See Rudolph v. Mundy, 226 Ark. 95, 288 S.W. 2d 602. Appellant also had the burden of demonstrating error here. I simply cannot say the circuit judge erroneously exercised his discretion when I am unable to find anywhere in any abstract or brief, the interrogatories requested by appellant or anything more than the statement that they requested the court to submit these issues on interrogatories. This is not enough. I cannot join in my brother Jones’s dissent because I do not find the instructions abstracted, so I must concur on that point also.